PER CURIAM.
Upon due consideration of the briefs and oral argument and after an examination of the record on appeal we are of the opinion that no reversible error has been made to clearly appear. In particular, we are of the view that as a matter of law defendant was not entitled to an instruction on intervening cause. See Rawls v. Ziegler, Fla.1958, 107 So.2d 601; De La Concha v. Pinero, Fla.1958, 104 So.2d 25; 23 Fla.Jur., Negligence, sec. 34; Miami Coca Cola Bottling Co. v. Mahlo, Fla. 1950, 45 So.2d 119; Cone v. Inter County Telphone & Telegraph Co., Fla.1949, 40 So.2d 148; Courtney v. American Oil Company, Fla.App.1969, 220 So.2d 675. Accordingly, the judgment appealed is affirmed.
CROSS, MAGER, and DOWNEY, JJ., concur.